—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered March 11, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions, the court properly granted the People’s reverse-Batson application and denied as pretextual his peremptory challenge to a particular juror (see, Batson v Kentucky, 476 US 79; People v Payne, 88 NY2d 172; People v Allen, 86 NY2d 101).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Ritter, Santucci and McGinity, JJ., concur.